Citation Nr: 0311499	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for bilateral hearing 
loss.

2.  Entitlement to an increased (compensable) evaluation for 
ruptured right tympanic membrane.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, and 
retired from active service in September 1981.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2000, the Board, in pertinent 
part, granted service connection for left ear hearing loss, 
and concomitantly remanded the veteran's claim for 
compensation for hearing impairment, now characterized as 
bilateral in nature.  The Board also requested at that time 
that additional development of the evidence be undertaken 
with regard to other issues on appeal.  The case is again 
before the Board for appellate consideration.

The veteran's accredited representative, in an Informal 
Hearing Presentation dated in April 2003, references an 
injury to the veteran's left eye as secondary to the service-
connected right eye injury residuals.  The question of 
entitlement to service connection for left eye injury 
residuals was denied by the RO in December 2001, a decision 
of which the veteran was notified by the RO on December 26, 
2001.  No Notice of Disagreement (NOD) was thereafter 
received by VA within one year from that date; see 38 C.F.R. 
§§ 20.201, 20.302(a) (2002).  The representative's statement 
does not constitute a timely NOD, and the issue of 
entitlement to service connection for left eye injury 
residuals is not before the Board at this time.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the RO, in March 2000.


REMAND

In its May 2000 Remand decision, the RO was requested, in 
part, to accord the veteran a VA or fee-basis examination in 
order to determine the nature and extent of impairment caused 
by his service-connected right eye injury residuals.  While 
two such examinations were conducted (in December 2000 and 
November 2002), neither examination report furnishes VA with 
sufficient information by which the veteran's right eye 
impairment can be evaluated.  Under 38 C.F.R. § 4.84a, 
Diagnostic Code 6009, an unhealed eye injury is rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity.  
No such information is set forth in either examination 
report.  When a Remand request by the Board has not been 
satisfied, the case must be returned to the RO for compliance 
with the Board's prior directive.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board also notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law, 
whereby the obligations of VA with respect to the duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the veteran has not been furnished with any 
information as to VA's enhanced obligations under the VCAA, 
and in particular as to VA's obligations as defined by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This matter should be addressed prior to any further 
appellate review of this case by the Board.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be accorded a VA 
ophthalmology examination in order to 
ascertain the nature and severity of 
impairment resulting from his right eye 
injury.  This examination should identify 
impairment of visual acuity or field 
loss, pain, rest requirements, and 
episodic incapacity, along with any other 
impairment identified on examination.  
All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination report.  
The veteran's claims folder and a copy of 
this Remand are to be furnished to the 
examiner for his or her review and 
referral prior to this examination, and 
the examiner is to indicate on the 
examination report that review of the 
claims folder was accomplished prior to 
the examination.

2.  The RO is to document all attempts to 
schedule this examination, and associate 
all documentation with the veteran's 
claims folder.

3.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

4.  Following completion of the 
examination requested above, and either 
completion by the RO of any action or 
actions required by the submittal of 
information or evidence by the veteran or 
expiration of the appropriate time for 
the veteran to furnish any such 
information or evidence, the RO should 
review all evidence associated with the 
claims file subsequent to February 2003, 
when the most recent Supplemental 
Statement of the Case (SSOC) was issued, 
and determine whether a compensable 
evaluation for right eye injury residuals 
can now be granted.  In undertaking this 
review, the RO should consider all 
applicable diagnostic criteria, and in 
particular those set forth at 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009, and should 
note that this provision stipulates that 
chronic unhealed eye injuries "are to be 
rated from 10 percent to 100 percent."  
The RO is also to determine whether 
compensable evaluations can now be 
awarded for a ruptured right tympanic 
membrane and for bilateral hearing loss; 
evaluation of the latter disability 
should be undertaken in accordance with 
Fenderson v. Brown, 12 Vet. App. 119 
(1999), by which "staged" ratings can 
be assigned for claims for compensation 
arising out of grants of service 
connection.  If the decision remains in 
any manner adverse to the veteran, he and 
his representative should be furnished 
with an SSOC, and with the appropriate 
period of time within which to respond 
thereto. The case should then be returned 
to the Board for further review, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




